Citation Nr: 0915116	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating, from 
March 7, 2002, and an initial disability rating in excess of 
10 percent, from April 17, 2008, for right knee degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from November 1974 to May 
1975, and from May 1978 to February 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO), which, inter alia, granted service connection 
for right knee degenerative arthritis, effective March 7, 
2002.  The disability rating was noncompensable.

When this case was previously before the Board in October 
2007, it was remanded for additional development.  The case 
is now before the Board for final appellate consideration.

The RO in Nashville, Tennessee, has jurisdiction of the 
claims file.  


FINDING OF FACT

The competent medical evidence does not show that, from March 
7, 2002, the Veteran's right knee degenerative arthritis 
resulted in limitation of flexion to 45 degrees, limitation 
of extension to 10 degrees, or swelling, muscle spasm or 
satisfactory evidence of painful motion; or that, from April 
17, 2008, the Veteran's right knee degenerative arthritis 
results in limitation of flexion to 30 degrees or limitation 
of extension to 15 degrees.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
right knee degenerative arthritis, from March 7, 2002, and an 
initial disability rating in excess of 10 percent, from April 
17, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 
and 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

The Veteran's claim arises from his disagreement with an 
initial disability rating following a grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is discharged.  See 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Assuming, 
without deciding, that any error was committed with respect 
to the duty to notify, such error was harmless and will not 
be further discussed.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
outpatient treatment records.  The appellant was afforded VA 
examinations in December 2002 and April 2008.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Turning to the Veteran's claim, he generally contends that 
his right knee warrants a higher disability rating based on 
pain and swelling.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two disability ratings are 
potentially applicable, the higher disability rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt 
as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, a disability 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent disability rating.  Limitation of flexion to 30 
degrees warrants a 20 percent disability rating.  Diagnostic 
Code 5260.  Limitation of extension of a knee to 10 degrees 
warrants a 10 percent disability rating.  Limitation of 
extension to 15 degrees is rated 20 percent.  Diagnostic Code 
5261.  Separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same knee joint.  See VAOPGCPREC 9- 2004.

VA and private outpatient treatment reports show treatment 
for a variety of medical conditions, but do not provide 
pertinent complaints or findings for the Veteran's right 
knee.

The report of a December 2002 VA examination report reflects 
that the Veteran complained of right knee pain he described 
as aching.  On physical examination, range of motion for the 
right knee was from zero degrees to 130 degrees with minimal 
crepitus.  Lachman's test and anterior and posterior Drawer's 
signs were negative.  The pertinent diagnosis was right knee 
early degenerative arthritis.  

The report of an April 2008 VA examination provides that the 
examiner reviewed the Veteran's medical records and claims 
file.  The Veteran complained of right knee pain.  Since his 
most recent VA examination, he had started to get effusion in 
the right knee with any excessive movement.  Pain was 
constant and increased with walking and movements.  He 
limited his activity and denied instability.  On physical 
examination, the Veteran had right knee flexion (active, 
passive, and against strong resistance) from zero to 90 
degrees, with pain from zero to 90 degrees.  There was 
additional limitation of motion on repetitive use, with range 
of motion from zero to 80 degrees.  There was crepitation and 
clicks or snaps, with no instability or grinding.  Effusion 
was noticeable at the joint line.  The pertinent diagnosis 
was right knee strain.  It had significant general 
occupational effects and effects on his daily activities.  

The foregoing evidence does not support a compensable 
disability rating, from March 7, 2002, or a disability rating 
in excess of 10 percent, from April 17, 2008.  The Veteran's 
range of motion as noted in December 2002 is simply not 
compensable under Diagnostic Codes 5260 or 5261.  Similarly, 
that range of motion does not warrant a 10 percent disability 
rating under 5003, since the VA examination report is 
negative for any objective confirmation of limitation of 
motion by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  The Veteran's range 
of motion as shown in April 2008 simply does not warrant a 
disability rating in excess of 10 percent under Diagnostic 
Code 5260 or 5261. 

The Board is aware of the Veteran's complaints of pain, but 
finds that its effects are contemplated in the currently 
assigned noncompensable and 10 percent disability ratings.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  There is no 
indication that pain, due to right knee degenerative 
arthritis, has caused functional loss greater than that 
contemplated by these disability ratings.  As noted, the 
December 2002 VA examination found no evidence of painful 
motion.  The April 2008 VA report notes constant pain but 
shows that it does not result in limitation of flexion to 30 
degrees or limitation of extension to 15 degrees.  Diagnostic 
Codes 5260 and 5261.  

In sum, the medical evidence demonstrates that the Veteran's 
right knee degenerative arthritis does not warrant an initial 
compensable disability rating, from March 7, 2002, or a 
disability rating in excess of 10 percent, from April 17, 
2008.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An initial compensable disability rating, from March 7, 2002, 
and a disability rating in excess of 10 percent, from April 
17, 2008, for right knee degenerative arthritis are denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


